Exhibit 10.2

GULF ISLAND FABRICATION, INC.

AMENDED AND RESTATED

2002 LONG-TERM INCENTIVE PLAN

(as of April 26, 2006)

1. Purpose. The purpose of the 2002 Long-Term Incentive Plan (the “Plan”) of
Gulf Island Fabrication, Inc. (“Gulf Island”) is to increase shareholder value
and to advance the interests of Gulf Island and and its subsidiaries
(collectively, the “Company”) by furnishing stock-based economic incentives (the
“Incentives”) designed to attract, retain, reward and motivate key employees,
officers, directors and consultants or advisors to the Company and to strengthen
the mutuality of interests between such employees, officers and directors and
Gulf Island’s shareholders. Incentives consist of opportunities to purchase or
receive shares of common stock, no par value per share, of Gulf Island (the
“Common Stock”), on terms determined under the Plan. As used in the Plan, the
term “subsidiary” means any corporation, limited liability company or other
entity, of which Gulf Island owns (directly or indirectly) within the meaning of
Section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”),
50% or more of the total combined voting power of all classes of stock,
membership interests or other equity interests issued thereby.

2. Administration.

2.1 Composition. The Plan shall be administered by the Compensation Committee of
the Board of Directors of Gulf Island or by a subcommittee thereof (the
“Committee”). The Committee shall consist of not fewer than two members of the
Board of Directors, each of whom shall (a) qualify as a “non-employee director”
under Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934 Act”) or
any successor rule, and (b) qualify as an “outside director” under
Section 162(m) of the Code (“Section 162(m)”).

2.2 Authority. The Committee shall have plenary authority to award Incentives
under the Plan, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”) and to make any other determination that
it believes necessary or advisable for the proper administration of the Plan.
Its decisions in matters relating to the Plan shall be final and conclusive on
the Company and participants. The Committee may delegate its authority hereunder
to the extent provided in Section 3 hereof. Directors who are not also employees
of the Company (“Outside Directors”) may receive awards under the Plan only as
specifically provided in Section 10 hereof.

3. Eligible Participants. Key employees, officers and directors of the Company
and persons providing services as consultants or advisors to the Company shall
become eligible to receive Incentives under the Plan when designated by the
Committee. Employees may be designated individually or by groups or categories,
as the Committee deems appropriate. With respect to participants not subject to
Section 16 of the 1934 Act or Section 162(m) of the Code,

 

- 1 -



--------------------------------------------------------------------------------

the Committee may delegate to appropriate officers of the Company its authority
to designate participants, to determine the size and type of Incentives to be
received by those participants and to set and modify the terms of the
Incentives; provided, however, that the per share exercise price of any options
granted by an officer, rather than by the Committee, shall be equal to the Fair
Market Value (as defined in Section 11.11) of a share of common stock. Outside
Directors may participate in the Plan only as specifically provided in
Section 10 hereof.

4. Types of Incentives. Incentives may be granted under the Plan to eligible
participants in the forms of (a) incentive stock options; (b) non-qualified
stock options; (c) restricted stock and (d) Other Stock-Based Awards (as defined
in Section 8 hereof).

5. Shares Subject to the Plan.

5.1 Number of Shares. Subject to adjustment as provided in Section 11.5, the
maximum number of shares of Common Stock that may be delivered to participants
and their permitted transferrees under the Plan shall be 500,000 shares.

5.2 Share Counting. To the extent any shares of Common Stock covered by a stock
option are not delivered to a participant or permitted transferee because the
Option is forfeited or canceled, or shares of Common Stock are not delivered
because an Incentive is paid or settled in cash or used to satisfy the
applicable tax withholding obligation, such shares shall not be deemed to have
been delivered for purposes of determining the maximum number of shares of
Common Stock available for delivery under this Plan. In the event that shares of
Common Stock are issued as an Incentive and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired Shares may again be issued under the Plan. If the
exercise price of any stock option granted under the Plan or the applicable
withholding tax obligation is satisfied by tendering shares of Common Stock to
the Company (by either actual delivery or by attestation), only the number of
shares of Common Stock issued net of the shares of Common Stock tendered shall
be deemed delivered for purposes of determining the maximum number of shares of
Common Stock available for delivery under the Plan.

5.3 Limitations on Awards. Subject to Section 11.5, the following additional
limitations are imposed under the Plan:

A. The maximum number of shares of Common Stock that may be issued upon exercise
of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 500,000 shares. Notwithstanding any other
provision herein to the contrary, (i) all shares issuable under incentive stock
options shall be counted against this limit and (ii) shares that are issued and
are later forfeited, cancelled or reacquired by the Company, shares withheld to
satisfy withholding tax obligations and shares delivered in payment of the
option exercise price or withholding taxes shall have no effect on this
limitation.

B. The maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan to any one individual during any one
calendar-year period shall be 200,000.

 

- 2 -



--------------------------------------------------------------------------------

C. [Intentionally deleted]

D. The maximum dollar amount of cash compensation that may be paid as an Other
Stock-Based Award to a participant in any calendar year is $200,000.

5.4 Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.

6. Stock Options. A stock option is a right to purchase shares of Common Stock
from Gulf Island. Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:

6.1 Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 11.5; provided that in no event shall the
exercise price be less than the Fair Market Value of a share of Common Stock on
the date of grant, except in case of a stock option granted in assumption or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines.

6.2 Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5 and subject to adjustment as
provided in Section 11.5.

6.3 Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee. Each stock option shall become exercisable at such
time or times during its term as shall be determined by the Committee.
Notwithstanding the foregoing, the Committee may accelerate the exercisability
of any stock option at any time, in addition to the automatic acceleration of
stock options under Section 11.10.

6.4 Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (i) the Fair Market Value (as defined in Section 11.11) of the
Common Stock subject to the option on the business day immediately preceding the
date of purchase exceeds (ii) the exercise price.

6.5 Manner of Exercise. A stock option may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to be purchased. The exercise notice shall be accompanied by the full
purchase price for such shares. The option price shall be payable in United
States dollars and may be paid (a) in cash; (b) by check; (c) by delivery of
shares of Common Stock which, unless otherwise determined by the Committee,
shall have been held by the optionee for at least six months, and which shares
shall be valued for this purpose at the Fair Market Value on the business day
immediately preceding the date such option is exercised; (d) by delivery of
irrevocable written instructions to a broker approved by the Company (with a
copy to the Company) to immediately sell a portion of the shares issuable under
the option and to deliver promptly to the Company the amount of sale proceeds
(or loan proceeds if the broker lends funds to the participant for delivery to
the Company) to pay the exercise price; or (e) in such other manner as may be
authorized from time to time by the Committee.

 

- 3 -



--------------------------------------------------------------------------------

6.6 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options (as such term is
defined in Section 422 of the Code):

A. Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.

B. All incentive stock options must be granted within ten years from the date on
which this Plan is adopted by the Board of Directors.

C. Unless sooner exercised, all incentive stock options shall expire no later
than ten years after the date of grant.

D. No incentive stock options shall be granted to any participant who, at the
time such option is granted, would own (within the meaning of Section 422 of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation.

E. The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common Stock with respect to which incentive stock options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of Gulf Island or any of its subsidiaries) shall not exceed $100,000.
To the extent that such limitation is exceeded, such options shall not be
treated, for federal income tax purposes, as incentive stock options.

7. Restricted Stock.

7.1 Grant of Restricted Stock. The Committee may award shares of restricted
stock to such eligible participants as the Committee determines pursuant to the
terms of Section 3. An award of restricted stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan. To the extent
restricted stock is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 9 below and meet the additional
requirements imposed by Section 162(m).

7.2 The Restricted Period. At the time an award of restricted stock is made, the
Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the “Restricted Period”). Except for shares of
restricted stock that vest based on the attainment of performance goals, the
Restricted Period shall be a minimum of three years, with incremental

 

- 4 -



--------------------------------------------------------------------------------

vesting of portions of the award over the three-year period permitted. If the
vesting of the shares of restricted stock is based upon the attainment of
performance goals, a minimum Restricted Period of one year is allowed, with
incremental vesting of portions of the award over the one-year period permitted.
Each award of restricted stock may have a different Restricted Period. The
expiration of the Restricted Period shall also occur as provided under
Section 11.3 and under the conditions described in Section 11.10 hereof.

7.3 Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Certificates representing shares of restricted stock shall be registered in the
name of the participant and deposited with the Company, together with a stock
power endorsed in blank by the participant. Each such certificate shall bear a
legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Gulf Island Fabrication, Inc. 2002 Long-Term
Incentive Plan (the “Plan”), and an agreement entered into between the
registered owner and Gulf Island Fabrication, Inc. thereunder. Copies of the
Plan and the agreement are on file at the principal office of the Company.

7.4 Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.

7.5 Forfeiture. In the event of the forfeiture of any shares of restricted stock
under the terms provided in the Incentive Agreement (including any additional
shares of restricted stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Incentive Agreement), such forfeited
shares shall be surrendered and the certificates cancelled. The participants
shall have the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional shares received pursuant to
Section 10.5 due to a recapitalization, merger or other change in
capitalization.

7.6 Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and a
stock certificate for the number of shares of restricted stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.

7.7 Rights as a Shareholder. Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the Incentive Agreement, each participant receiving restricted stock shall have
all the rights of a shareholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.

 

- 5 -



--------------------------------------------------------------------------------

8. Other Stock-Based Awards.

8.1 Grant of Other Stock-Based Awards. Subject to the limitations described in
Section 8.2 hereof, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of awards (other than options or
restricted stock in Sections 6 and 7) the value of which is based in whole or in
part on the value of shares of Common Stock. Other Stock-Based Awards may be
awards of shares of Common Stock or may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, shares
of, or appreciation in the value of, Common Stock (including, without
limitation, securities convertible or exchangeable into or exercisable for
shares of Common Stock), as deemed by the Committee consistent with the purposes
of this Plan. The Committee shall determine the terms and conditions of any
Other Stock-Based Award (including which rights of a shareholder, if any, the
recipient shall have with respect to Common Stock associated with any such
award) and may provide that such award is payable in whole or in part in cash.
An Other Stock-Based Award may be subject to the attainment of such specified
performance goals or targets as the Committee may determine, subject to the
provisions of this Plan. To the extent that an Other Stock-Based Award is
intended to qualify as “performance-based compensation” under Section 162(m), it
must be granted subject to the attainment of performance goals as described in
Section 9 below and meet the additional requirements imposed by Section 162(m).

8.2 Limitations. Other Stock-Based Awards granted under this Section 8 shall be
subject to a vesting period of at least three years, with incremental vesting of
portions of the award over the three-year period permitted; provided, however,
that if the vesting of the award is based upon the attainment of performance
goals, a minimum vesting period of one year is allowed, with incremental vesting
of portions of the award over the one-year period permitted, and further
provided that the Committee may make special awards under this Section 8 with
respect to an aggregate of no more than 25,000 shares of Common Stock, as
adjusted under Section 11.5, which special awards shall not be subject to any
minimum vesting requirements.

9. Section 162(m) Awards.

9.1 Performance Goals. To the extent that shares of restricted stock or Other
Stock-Based Awards granted under the Plan are intended to qualify as
“performance-based compensation” under Section 162(m), the vesting, grant or
payment of such awards shall be conditioned on the achievement of one or more
performance goals and must satisfy the other requirements of Section 162(m). The
performance goals pursuant to which such awards shall vest, be granted or be
paid out shall be any or a combination of the following performance measures
applied to the Company, Gulf Island, a division or a subsidiary: earnings per
share, return on assets, an economic value added measure, shareholder return,
earnings, stock price, return on equity, return on total capital, safety
performance, reduction of expenses or increase in cash flow. For any performance
period, such performance objectives may be measured on an absolute basis or
relative to a group of peer companies selected by the Committee, relative to
internal goals or relative to levels attained in prior years. For
performance-based compensation under Section 162(m), the Committee may not waive
any of the pre-established performance goal objectives, except for an automatic
waiver under Section 11.10 hereof, or as may be provided by the Committee in the
event of death or disability.

 

- 6 -



--------------------------------------------------------------------------------

9.2 Adjustments to Performance Goals. The terms used in Section 9.1 to describe
the performance goals shall have the same meanings as used in the Company’s
financial statements, or if the terms are not used in the Company’s financial
statements, they shall have the meanings generally applied pursuant to generally
accepted accounting principles, or as used in the industry, as applicable. The
Committee may appropriately adjust any evaluation of performance under a
performance goal to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs, and (v) extraordinary, non-recurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year.

10. Stock Options for Outside Directors.

10.1 Grant of Options. During each calendar year that the Plan remains in
effect, each Outside Director may be granted, in the discretion of the
Committee, non-qualified stock options to purchase up to 5,000 shares of Common
Stock, the exact number of which shall be set each year by the Committee.

10.2 Exercisability of Stock Options. The stock options granted to Outside
Directors under this Section 10 shall be exercisable six months after the date
of grant and shall expire no later than ten years following the date of grant.

10.3 Exercise Price. The Exercise Price of the Stock Options granted to Outside
Directors shall be equal to the Fair Market Value, as defined in the Plan, of a
share of Common Stock on the date of grant. The Exercise Price may be paid as
provided in Section 6.5 hereof.

10.4 Exercise After Termination of Board Service. In the event an Outside
Director ceases to serve on the Board, the stock options granted hereunder must
be exercised, to the extent otherwise exercisable at the time of termination of
Board service, within one year from termination of Board service; provided,
however, that

A. In the event of termination of Board service as a result of death or
disability, the stock options may be exercised within two years from the date of
termination of Board service; and

B. In the event of termination of Board service as a result of retirement (at
age 65 or later or after having completed five or more years of service on the
Board), the stock options may be exercised within five years from the date of
termination of Board service;

and further provided, that no stock options may be exercised later than ten
years after the date of grant.

 

- 7 -



--------------------------------------------------------------------------------

11. General.

11.1 Duration. Subject to Section 11.9, the Plan shall remain in effect until
all Incentives granted under the Plan have either been satisfied by the issuance
of shares of Common Stock or otherwise been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.

11.2 Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code; or (d) as to options only, if permitted
by the Committee and so provided in the Incentive Agreement or an amendment
thereto, (i) to Immediate Family Members, (ii) to a partnership in which
Immediate Family Members, or entities in which Immediate Family Members are the
sole owners, members or beneficiaries, as appropriate, are the sole partners,
(iii) to a limited liability company in which Immediate Family Members, or
entities in which Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole members, or (iv) to a trust for the
sole benefit of Immediate Family Members. “Immediate Family Members” shall be
defined as the spouse and natural or adopted children or grandchildren of the
participant and their spouses. To the extent that an incentive stock option is
permitted to be transferred during the lifetime of the participant, it shall be
treated thereafter as a nonqualified stock option. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of Incentives, or levy of
attachment or similar process upon Incentives not specifically permitted herein,
shall be null and void and without effect.

11.3 Effect of Termination of Employment or Death. Except as provided in
Section 10.4 with respect to Outside Directors, in the event that a participant
ceases to be an employee of the Company or to provide services to the Company
for any reason, including death, disability, early retirement or normal
retirement, any Incentives may be exercised, shall vest or shall expire at such
times as may be determined by the Committee and provided in the Incentive
Agreement.

11.4 Additional Conditions. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

 

- 8 -



--------------------------------------------------------------------------------

11.5 Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares subject to restrictions, options or achievement of performance
objectives, the number and kind of shares of stock, other securities or property
(including cash) to which the holders of the shares of Common Stock are entitled
pursuant to the transaction. In the event of any recapitalization, stock
dividend, stock split, combination of shares or other similar change in the
Common Stock, the number of shares of Common Stock then subject to the Plan,
including shares subject to outstanding Incentives, and all limitations on the
number of shares that may be issued hereunder shall be adjusted in proportion to
the change in outstanding shares of Common Stock. In the event of any such
adjustments, the purchase price of any option and the performance objectives of
any Incentive, shall also be adjusted as and to the extent appropriate, in the
reasonable discretion of the Committee, to provide participants with the same
relative rights before and after such adjustment. No substitution or adjustment
shall require the Company to issue a fractional share under the Plan and the
substitution or adjustment shall be limited by deleting any fractional share.

11.6 Withholding.

A. The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld. At any time that a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with the lapse of restrictions on
Common Stock or the exercise of an option, the participant may, subject to
disapproval by the Committee, satisfy this obligation in whole or in part by
electing (the “Election”) to deliver currently owned shares of Common Stock or
to have the Company withhold shares of Common Stock, in each case having a value
equal to the minimum statutory amount required to be withheld under federal,
state and local law. The value of the shares to be delivered or withheld shall
be based on the Fair Market Value of the Common Stock on the date that the
amount of tax to be withheld shall be determined (“Tax Date”).

B. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. If a participant makes an election
under Section 83(b) of the Code with respect to shares of restricted stock, an
Election to have shares withheld to satisfy withholding taxes is not permitted
to be made.

11.7 No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

 

- 9 -



--------------------------------------------------------------------------------

11.8 Deferral Permitted. Payment of an Incentive may be deferred at the option
of the participant if permitted in the Incentive Agreement.

11.9 Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:

A. without the approval of the shareholders, (i) except for adjustments
permitted herein, increase the maximum number of shares of Common Stock that may
be issued through the Plan, (ii) materially increase the benefits accruing to
participants under the Plan or (iii) materially expand the classes of persons
eligible to participate in the Plan, or

B. materially impair, without the consent of the recipient, an Incentive
previously granted.

11.10 Change of Control.

A. A Change of Control shall mean:

(i) the acquisition by any person of beneficial ownership of 30% or more of the
outstanding shares of the Common Stock or 30% or more of the combined voting
power of Gulf Island’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:

(a) any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under Section 11.10(A)(iii) hereof) of Common
Stock directly from the Company,

(b) any acquisition of Common Stock by the Company,

(c) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(d) any acquisition of Common Stock by any corporation pursuant to a Business
Combination that does not constitute a Change of Control under
Section 11.10(A)(iii) hereof; or

(e) any acquisition by Huey J. Wilson, Alden J. Laborde, their Immediate Family
Members or any entity controlled by Huey J. Wilson, Alden J. Laborde or their
Immediate Family Members, or

(ii) individuals who, as of January 1, 2002, constituted the Board of Directors
of Gulf Island (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to such date whose election, or

 

- 10 -



--------------------------------------------------------------------------------

nomination for election by Gulf Island’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or

(iii) consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
Gulf Island) or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination:

(a) the individuals and entities who were the beneficial owners of Gulf Island’s
outstanding Common Stock and Gulf Island’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and

(b) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either Gulf Island, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 25% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 25% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

(c) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or

(iv) approval by the shareholders of Gulf Island of a complete liquidation or
dissolution of Gulf Island.

For purposes of this Section 11.10, the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act

 

- 11 -



--------------------------------------------------------------------------------

as a syndicate or other group (including, without limitation, a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that “person” shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.

B. Upon a Change of Control of the type described in clause (A)(i) or (A)(ii) of
this Section 11.10 or immediately prior to any Change of Control of the type
described in clause (A)(iii) or (A)(iv) of this Section 11.10, all outstanding
Incentives granted pursuant to this Plan shall automatically become fully vested
and exercisable, all restrictions or limitations on any Incentives shall
automatically lapse and, unless otherwise provided in the applicable Incentive
Agreement, all performance criteria and other conditions relating to the payment
of Incentives shall be deemed to be achieved or waived by Gulf Island without
the necessity of action by any person. As used in the immediately preceding
sentence, ‘immediately prior’ to the Change of Control shall mean sufficiently
in advance of the Change of Control to permit the grantee to take all steps
reasonably necessary (i) if an optionee, to exercise any such option fully and
(ii) to deal with the shares purchased or acquired under any such option or any
Other Stock-Based Award and any formerly restricted shares on which restrictions
have lapsed so that all types of shares may be treated in the same manner in
connection with the Change of Control as the shares of Common Stock of other
shareholders.

C. No later than 30 days after a Change of Control of the type described in
subsections (A)(i) or (A)(ii) of this Section 11.10 and no later than 30 days
after the approval by the Board of a Change of Control of the type described in
subsections (A)(iii) or (A)(iv) of this Section 11.10, the Committee, acting in
its sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants and
which may vary among Incentives held by any individual participant:

(i) require that all outstanding options or Other Stock-Based Awards be
exercised on or before a specified date (before or after such Change of Control)
fixed by the Committee, after which specified date all unexercised options and
Other Stock-Based Awards and all rights of participants thereunder shall
terminate,

(ii) make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary),

(iii) provide for mandatory conversion of some or all of the outstanding options
or Other Stock-Based Awards held by some or all participants as of a date,
before or after such Change of Control, specified by the Committee, in which
event such options and Other Stock-Based Awards shall be deemed automatically
cancelled and the Company shall pay, or cause to be paid, to each

 

- 12 -



--------------------------------------------------------------------------------

such participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such option or Other
Stock-Based Award, as defined and calculated below, over the exercise price of
such options or the exercise or base price of such Other Stock-Based Awards or,
in lieu of such cash payment, the issuance of Common Stock or securities of an
acquiring entity having a Fair Market Value equal to such excess, or

(iv) provide that thereafter, upon any exercise of an option or Other
Stock-Based Award that entitles the holder to receive Common Stock, the holder
shall be entitled to purchase or receive under such option or Other Stock-Based
Award, in lieu of the number of shares of Common Stock then covered by such
option or Other Stock-Based Award, the number and class of shares of stock or
other securities or property (including, without limitation, cash) to which the
holder would have been entitled pursuant to the terms of the agreement providing
for the reorganization, share exchange, merger, consolidation or asset sale, if,
immediately prior to such Change of Control, the holder had been the record
owner of the number of shares of Common Stock then covered by such option or
Other Stock-Based Award.

D. For the purposes of paragraph (iii) of Section 11.10(C), the “Change of
Control Value” shall equal the amount determined by whichever of the following
items is applicable:

(i) the per share price to be paid to shareholders of Gulf Island in any such
merger, consolidation or other reorganization,

(ii) the price per share offered to shareholders of Gulf Island in any tender
offer or exchange offer whereby a Change of Control takes place,

(iii) in all other events, the fair market value per share of Common Stock into
which such options being converted are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
conversion of such options, or

(iv) in the event that the consideration offered to shareholders of Gulf Island
in any transaction described in this Section 11.10 consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered that is other than cash.

11.11 Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the applicable date, or if no sale of the Common Stock shall have been made on
that day, on the next preceding day on which there was a sale of the Common
Stock; (ii) if the Common Stock is not listed on any exchange or quotation
system, but bid and asked prices are quoted and published, the mean between the
quoted bid and asked prices

 

- 13 -



--------------------------------------------------------------------------------

on the applicable date, and if bid and asked prices are not available on such
day, on the next preceding day on which such prices were available; and (iii) if
the Common Stock is not regularly quoted, the fair market value of a share of
Common Stock on the applicable date as established by the Committee in good
faith.

 

- 14 -